156 N.W.2d 165 (1968)
182 Neb. 598
STATE of Nebraska, Appellee,
v.
Herbert B. DUNCAN, III, also known as Walter E. Dowler, Appellant.
No. 36680.
Supreme Court of Nebraska.
February 9, 1968.
Herbert B. Duncan III, pro se.
Clarence A. H. Meyer, Atty. Gen., Mel Kammerlohr, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
McCOWN, Justice.
The defendant pleaded guilty to a charge of forgery. After presentence investigation and report, sentence was pronounced. A subsequent letter from the defendant to the district judge was treated as a motion to vacate sentence under the Post Conviction Act, and the State ordered to show *166 cause why relief should not be granted. After return to the show cause order, the court found that the defendant's motion, and the files and records of the court showed to the satisfaction of the court that the defendant was entitled to no relief; denied an evidentiary hearing; and overruled the motion. Counsel was not appointed in this proceeding.
The defendant's motion, pleadings, and briefs, do not even indicate any facts whatever which could conceivably constitute any denial or infringement of his constitutional rights in any respect. The defendant's motion and the files and records of the case conclusively establish that the defendant was entitled to no relief. The appeal has no merit. See State v. Ronzzo, 181 Neb. 16, 146 N.W.2d 576.
The judgment is affirmed.
Affirmed.